52



        OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS

                            AUSTIN




Honorable   Jallan uontgoniery
state   Rlghway pgin0.r
ALwtln,rexa
OIar sir:




                                             Rio arandeValley
                                            tlng exahangr inooor-
poreted under                                 Texas and that it6
members are a                               wers, whloh assoola-
tions arm co                                  engaged in oitrur
                                            hr Exohan@ own8
                                            pro4uots or a.0 mom-
                                            nts ror procsaslxlg.
                                     nsweied 10 whether or aot,
                                       the Eio annde"Valle~ Citrur
                                 0 iI5 truokr 0laOrlilOd   ana reg-
                                 r raid Artiole  667Sa44i.
                                            rtiole   reads   as rol-




        or thr Act borrby 8aonded    . . . .*
Honorable     Jallan L'oatgoE;ary,
                                Pag5 R


             While there hare beea ao doola101~ oolutrulne
this rrtlole     a rlose roadin   thereof dlsoloses   that thj
lakatioa or thr 4gIslaturs        was to grant a reduotloa     la
m~lrtrarloa isa8 to owners of oommrrolal rrhlolas         whioh
were wed to traarport the ornon own farm prodootr. The
hots Hated roveal that the Ecohango ouns the truoks la
qaertfon~ but do not own the produots sought to be oontop
ld aad thsnfore       oaaaot oome wIthIn ths purview or Arti-
010 667&I-da,      Khlle it 18 true the gxohango la mood in
a literal    sons8 b7 tb f8nmn thsmssives       the same door
not take thm bohange out of the rule that a rorporatloa
Is la it60ir     a legal lnt1t.f.  Thsrrfon;   the truoks san-
not be oon6trwd as bolng owned by the ramsrs          thsmrslvss.
            Tou are, thonfoh      adrirea    that uador the raotr
stated   in rour requart the Rio Orando Valley Citrus Ex-
ohange is not latltlod    to a alassifIoatIoa     ana roauotlon
of lioonso   isss as oontunplatad    by Article   667Sa4a or thr
Rorlsed Civil Statutes of Toxa‘.
              Trustlag      that   thr aboro fully       la5wer8    Tour   la-
w-7,     - lr *

                                                   fo ur sver y tr uly

                                              A-         QW’ISRAL
                                                                OI TEXAS



                                              &ii%?&               AAstaat


                APPROVEI’:Sn       15, 1939
 COM~~ITTEE


                 ATTORNEY      GENERAL   03   -